Case 2:21-cv-00678-JS-AYS Document 59-10 Filed 05/27/21 Page 1 of 4 PageID #: 593




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK



  In re HAIN CELESTIAL HEAVY METALS                Case No. 2:21-cv-0678-JS-AYS
  BABY FOOD LITIGATION,

  This document relates to:                        [PROPOSED] ORDER GRANTING
                                                   STEWART MOVANTS’ MOTION FOR
  All Actions                                      APPOINTMENT OF LORI G. FELDMAN
                                                   AND REBECCA A. PETERSON AS
                                                   INTERIM CO-LEAD COUNSEL




 SEYBERT, District Judge:

        WHEREAS, this matter comes before the Court on the Stewart Movants’ Motion for

 Appointment of Lori G. Feldman and Rebecca A. Peterson as Interim Co-Lead Counsel. The Court

 being fully advised and for good cause shown, the Motion is hereby GRANTED.

        Accordingly, IT IS HEREBY ORDERED THAT:

 A.     Appointments to Interim Counsel Leadership Structure.

        1.      Plaintiffs’ Interim Co-Lead Counsel

        The Court appoints Lori G. Feldman (George Gesten McDonald, PLLC) and Rebecca A.

 Peterson (Lockridge Grindal Nauen P.L.L.P) as Interim Co-Lead Counsel for all Plaintiffs in the

 above-referenced action (the “Consolidated Action”). Interim Co-Lead Counsel must assume

 responsibility for the following duties during all phases of the Consolidated Action:

                a)     Coordinating the work of preparing and presenting all of Plaintiffs’ claims
                       in the Consolidated Action and otherwise coordinating all proceedings,
                       including organizing and supervising the efforts of Plaintiffs’ counsel in a
                       manner to ensure that Plaintiffs’ pretrial preparation is conducted
                       effectively, efficiently, expeditiously, and economically;
Case 2:21-cv-00678-JS-AYS Document 59-10 Filed 05/27/21 Page 2 of 4 PageID #: 594




             b)    Delegating work responsibilities and monitoring the activities of all
                   Plaintiffs’ counsel in the Consolidated Action—including, but not limited
                   to, those counsel serving on the Interim Executive Committee—in a manner
                   to promote the orderly and efficient conduct of this litigation and to avoid
                   unnecessary duplication and expense;

             c)    Calling meetings of counsel for Plaintiffs in the Consolidated Action for
                   any appropriate purpose, including coordinating responses to questions of
                   other parties or of the Court, and initiating proposals, suggestions,
                   schedules, and any other appropriate matters;

             d)    Determining (after consultation with members of the Interim Executive
                   Committee and other co-counsel as may be appropriate) and presenting (in
                   briefs, oral argument, or such other fashion as he or his designee may deem
                   appropriate) to the Court and opposing parties the position of the Plaintiffs
                   in the Consolidated Action on all matters arising during pretrial (and, if
                   appropriate, trial) proceedings;

             e)    Serving as the primary contact for all communications between Plaintiffs
                   and Defendant in the Consolidated Action, and acting as spokespersons for
                   all Plaintiffs vis-à-vis Defendant and the Court;

             f)    Directing and executing on behalf of Plaintiffs the filing of pleadings and
                   other documents with the Court in the Consolidated Action;

             g)    Appearing at all court hearings and conferences regarding the case as most
                   appropriate for effective and efficient representation, and speaking for
                   Plaintiffs in the Consolidated Action at all such hearings and conferences;

             h)    Receiving and initiating communication with the Court and the Clerk of the
                   Court (including receiving orders, notices, correspondence, and telephone
                   calls) and dispensing the content of such communications among Plaintiffs’
                   counsel in the Consolidated Action;

             i)    Initiating and conducting discussions and negotiations with counsel for
                   Defendant on all matters, including settlement in the Consolidated Action;

             j)    Negotiating and entering into stipulations with opposing counsel as
                   necessary for the conduct of the Consolidated Action;

             k)    Initiating, coordinating, and conducting all discovery on behalf of Plaintiffs
                   in the Consolidated Action and ensuring its efficiency;

             l)    Selecting, consulting with, and employing experts for Plaintiffs, as
                   necessary for the Consolidated Action;

             m)    Encouraging and enforcing efficiency among all Plaintiffs’ counsel in the
                   Consolidated Action;

                                             2
Case 2:21-cv-00678-JS-AYS Document 59-10 Filed 05/27/21 Page 3 of 4 PageID #: 595




               n)       Assessing Plaintiffs’ counsel for the costs of the Consolidated Action;

               o)       Consulting with the Interim Executive Committee to fulfill the Committee’s
                        obligations as Interim Co-Lead Counsel shall direct;

               p)       Preparing and distributing periodic status reports to the Court and to the
                        parties as ordered;

               q)       Develop and recommend for Court approval practices and procedures
                        pertaining to attorneys’ fees and expenses as further detailed below and, on
                        an ongoing basis, monitor and administer such procedures. At such time as
                        may be appropriate, Interim Co-Lead Counsel also will recommend
                        apportionment and allocation of fees and expenses subject to Court
                        approval; and

               r)       Performing such other duties as are necessary in connection with the
                        prosecution of this Consolidated Acton or as may be further directed by the
                        Court.

        2.     Interim Executive Committee

        The Court appoints as members of the Interim Executive Committee Catherine Sun-Yung

 Smith (Gustafson Gluek PLLC), Stephen R. Basser (Barrack Rodos & Bacine), and Susana Cruz

 Hodge (Lite DePalma Greenberg & Afandor, LLC) to work with Interim Co-Lead Counsel in this

 Consolidated Action.

        The Interim Executive Committee may assist Interim Co-Lead Counsel with:

               a)       Preparing the consolidated class action complaint and any subsequent
                        amendments as necessary;

               b)       Developing and negotiating relevant discovery protocols and
                        stipulations/orders, drafting discovery requests to Defendant, and managing
                        document review;

               c)       Managing, implementing, and overseeing third party discovery;

               d)       All matters regarding experts including preparing experts for and defending
                        experts in depositions, and preparing for and taking depositions of opposing
                        counsel’s experts;

               e)       Researching legal issues, preparing motions, and responding to motions;

               f)       All other responsibilities as may deemed appropriate by Interim Co-Lead
                        Counsel or as ordered by the Court.

                                                  3
Case 2:21-cv-00678-JS-AYS Document 59-10 Filed 05/27/21 Page 4 of 4 PageID #: 596




 B.     Additional Matters

        1.      Settlement Discussions

        Any discussions of a settlement of this litigation shall be conducted by Interim Co-Lead

 Counsel and any counsel designated by Interim Co-Lead Counsel.

        2.      Application of this Order

        This Order applies to all actions included in the above-captioned consolidated matters and

 all subsequently consolidated actions.

        Interim Co-Lead Counsel must serve a copy of this Order promptly by overnight delivery

 service, electronic mail, facsimile, or other expeditious electronic means on counsel for Plaintiffs

 in each related action not yet consolidated in this proceeding to the extent that Interim Co-Lead

 Counsel is aware of any such action(s) and on all attorneys for Plaintiffs whose cases have been

 so consolidated but who have not yet registered for ECF.


                                                      SO ORDERED.



                                                      Joanna Seybert, U.S.D.J.


 Dated: June ___, 2021
        Central Islip, New York




                                                  4
